Citation Nr: 0916639	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1964 and from March 1967 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied entitlement to service 
connection for diabetes mellitus as due to herbicide 
exposure.


In August 2006, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran's current diabetes mellitus did not have its 
onset during active service, or within one year after 
separation from service, or result from disease or injury in 
service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1112, 
1116, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board previously remanded the matter in order to afford 
the Veteran a VA examination and notified him of the 
importance and necessity of this examination; however, the 
Veteran failed to report for two scheduled examinations.  The 
claims folder includes October 2006, December 2006 and 
December 2008 letters from VA to the Veteran regarding the 
examinations.  Also included is a December 2008 letter from 
the VA Medical Center to the Veteran notifying him of the 
time and place of the examination and the consequences of his 
failure to report to the examination.   

Individuals for whom VA examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326, 3.327(a).  When a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with a reopened claim for a benefit 
that was previously disallowed, as is this case, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b).  

The veteran was notified by letter that he would be scheduled 
for a VA examination at the nearest VA medical facility.  He 
was advised that the examination was very important and 
without it, his claim may be denied.  He was also advised 
that if he couldn't report for the examination as scheduled, 
he should contact the medical facility and arrange a more 
convenient place or time.  Nevertheless, he did not report 
for two scheduled examinations, nor did he notify the medical 
facility about rescheduling it.  Therefore, this claim should 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 

The Board notes, however, that the December 2008 letters from 
VA to the Veteran incorrectly noted that the consequence of 
his failure to report to the examination was that his claim 
would be decided on the evidence of record.  While the claim 
should be denied because of the failure to report to the 
examination, the Veteran was not informed of that fact.  To 
avoid any prejudice to the Veteran, the Board will decide the 
claim based on the evidence of record.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Private treatment records show the Veteran currently suffers 
from diabetes mellitus.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

However, the medical evidence from service does not show that 
the Veteran's diabetes mellitus had its onset in service.  
The service treatment records during the period of active 
military service document no complaints or treatment for any 
endocrinological problems and the Veteran was not diagnosed 
until December 1985, over three years after service.  

In addition, there is no competent medical evidence of record 
showing that the Veteran's diabetes mellitus had its onset 
during active service or within one year of his separation 
from active service, or is related to any in-service disease 
or injury.  VA and private treatment records for diabetes 
mellitus do not contain any evidence that this condition 
began in service.  The Veteran was afforded a VA examination 
in connection to his claim for diabetes mellitus in January 
2002.  The examiner noted that the Veteran was diagnosed as 
having diabetes in 1985 and that diabetic retinopathy had 
been documented in the medical records.  The Veteran was 
diagnosed as having a mixture of type 1 and type 2 diabetes, 
insulin dependent with retinopathy.  Neither examination 
indicates that the Veteran's diabetes mellitus is related to 
service.  

The Veteran contends that his service-connected eye 
disability, which was found to have begun in service, was 
caused by his diabetes mellitus.  He argues that this shows 
that his diabetes mellitus began in service as well, although 
he did not have a diagnosis of diabetes until December 1985.  
Service connection has been granted for macular degeneration.  
In December 1982, the Veteran was diagnosed as possibly 
having retinopathy in both eyes.  During a December 1982 VA 
examination, however, the Veteran was diagnosed as having 
bilateral myopia, astigmatism, and presbyopia; bilateral 
blephoritis; bilateral senile macular degeneration; and 
borderline intraocular pressure, glaucoma suspect.  
Retinopathy was not found during that examination.  In a 
January 1985 VA examination, the Veteran was diagnosed as 
having bilateral macular degeneration and the examiner opined 
that the Veteran's diagnosed macular degeneration began in 
service.  During a July 1986 examination, the examiner noted 
that the Veteran had a significant history of retinopathy, 
peripheral neuropathy, and impotence.  The examiner opined 
that these symptoms may not be related to the Veteran's 
diabetes as he only had a several month history of insulin 
dependant diabetes.  Although the Veteran was found to have 
diabetic retinopathy during the January 2002 examination, as 
shown above, the record does not support an actual diagnosis 
until several years after service and there is no competent 
evidence showing that it began during service.  The July 1986 
examiner opined that the Veteran's symptoms may not be 
related to diabetes mellitus and gave support for his 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Furthermore, the competent medical evidence of 
record does not show that the Veteran's service-connected 
macular degeneration is caused by diabetes mellitus.

The examination requested on remand was to clarify the date 
of onset of the Veteran's diabetes mellitus and specifically 
whether the Veteran's service-connected eye disability was 
caused by diabetes, indicating that his diabetes mellitus may 
have had its onset during service.  

The Veteran is also claiming diabetes mellitus as secondary 
to exposure to herbicides.  For veterans who served in 
Vietnam, service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see 
also Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).  
However, this presumption is not available to the Veteran as 
he did not serve in Vietnam.  An April 2002 report of contact 
shows that the Veteran confirmed serving aboard a supply ship 
only and he was never closer than three miles off the coast 
of Vietnam.  In addition, there is no evidence that the 
Veteran was exposed to Agent Orange or any herbicides during 
service in any way.  Service connection on the basis of 
exposure to herbicides is not warranted.  

Based on the evidence, the Board must find that both service 
and post-service treatment records provide evidence against 
this claim, indicating a disorder that began years after 
service with no connection to service.  There is no competent 
evidence to show that the Veteran was diagnosed with diabetes 
mellitus within one year following his period of active 
military service and he is not presumed to have been exposed 
to herbicides during service.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. 
§§ 1112, 1116, 1133; 38 C.F.R. §§ 3.307, 3.309.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current 
diabetes mellitus to service and the medical evidence of 
record does not otherwise demonstrate that it is related to 
service.  Service connection on a direct basis is not 
warranted.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Complete notice was sent in September 2001, April 2005, and 
March 2006 and the claim was readjudicated in a May 2006 and 
March 2009 supplemental statements of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In a 
March 2009 response to the recent SSOC, the Veteran indicated 
that he had no further evidence or argument to submit.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations and attempted to schedule additional 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


